PER CURIAM.
The appellant seeks review of the summary denial without hearing of his motion seeking relief under Fla.R.Crim.P. 3.850. Although none of the numerous other grounds asserted by Hudson have even facial merit, he does allege that he was represented in the trial court, without his knowledge or consent, by legal interns who were not members of the Florida Bar. On the authority of Cheatham v. State, 364 So.2d 83 (Fla. 3d DCA 1978), and Huckelbury v. State, 337 So.2d 400 (Fla. 2d DCA 1976), we reverse the order under review and remand for an evidentiary hearing on this ground alone.
Reversed and remanded.